Citation Nr: 1101822	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  05 22-043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In April 2007, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
is associated with the claims file.  

In September 2007 and again in June 2009, the Board remanded this 
matter for additional development.  That development was 
completed and the matter was properly returned to the Board for 
appellate consideration.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

In October 2010, the Board received from the Veteran (through the 
RO) two copies of a VA Day Treatment Discharge Summary with an 
admission date of January 4, 2004 and a discharge date of 
February 5, 2004 and signed on February 9, 2004 and February 10 
2004 by mental health practitioners.  VA also received identical 
copies of these pages in June 2009 and identical copies have been 
associated with the claims file since 2004.  This evidence has 
been reviewed by the RO, as noted in a statement of the case 
issued in May 2005, and the RO has since issued supplemental 
statements of the case in May 2009 and July 2010.  There has been 
no evidence added to the record that the RO has not considered.  
Hence, evidence received since the RO reviewed the evidence is 
evidence that was already of record.  The receipt of these copies 
is therefore not a reason to delay adjudication of the issue of 
entitlement to service connection for PTSD.   Otherwise, the 
Veteran submitted a waiver of initial RO review when he responded 
to the issuance of the last supplemental statement of the case.  
38 C.F.R. § 20.1304 (2010).  

The issue of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.  

2.  In-service stressors alleged by the Veteran, who is not 
credible, did not occur.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009), § 
3.304(f) (2009) (as amended by 75 Fed. Reg. 39843, 39852 (July 
13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information and evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For 
service-connection claims, this notice must address the 
downstream elements of disability rating and effective date.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in March 2003, March 2007, and October 2007.  
Only the March 2003 letter was sent prior to the initial 
adjudication of his claim by the RO.  In that letter, the RO 
informed the Veteran of what evidence was required to 
substantiate his claim for service connection for PTSD and of his 
and VA's respective duties for obtaining evidence.  This letter 
did not provide him with notice as to how VA assigns effective 
dates and disability ratings in the event that service connection 
is established.  Letters sent to the Veteran in March and October 
2007 did provide him with the notice absent in the 2003 letter.  
Although VA did not provide the Veteran with notice as to 
assignment of disability ratings and effective dates until after 
the initial adjudication by the RO, such timing defect cannot 
have resulted in prejudice to the Veteran because, as service 
connection is not established, no disability rating or effective 
date will be assigned.  

Specific notice requirements apply in cases where the claimant 
seeks compensation for disability due to PTSD based on an in-
service personal assault.  38 C.F.R. § 3.304(f)(5).  Such notice 
has to do with informing the claimant that the account of the in-
service stressor can be corroborated by sources other than the 
service records, providing a non-exhaustive list of such sources, 
and explaining that evidence of behavior changes can support the 
claim.  Id.  The RO provided this notice in a letter sent to the 
Veteran in February 2005.  

VA has a duty to assist the claimant in the development of the 
claim.  This duty includes assisting the claimant in the 
procurement of service and other pertinent records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA is not required to provide such assistance if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records, service 
personnel records, VA treatment records, and records of medical 
treatment from the State of Michigan Department of Corrections.  
Pursuant to an indication by the Veteran that he may have been in 
receipt of Social Security Administration (SSA) disability 
benefits, VA requested such records from the SSA.  In October 
2007, the SSA informed VA that such records did not exist and 
that the Veteran had never filed a claim for disability benefits.  

Pursuant to remands from the Board, the AMC sent a letter to the 
Veteran in November 2008 and in July 2009 requesting that he 
complete and update authorization forms for release to VA of 
treatment records from facilities that the Veteran had identified 
as providing him with substance abuse treatment.  Those treatment 
providers were Insight Recovery Center, Recovery Unlimited 
Center, and Victory Clinical Services.  The Veteran did not 
submit the requested forms.  In August 2010, VA received a letter 
in which the Veteran stated that he sent the authorizations to 
the substance abuse programs that he had attended.  He also 
stated that he had called those treatment providers and they 
informed him that they destroy all records after ten years and 
there was no way to get his records.  

From these communications, the Board concludes that SSA 
disability records and records of treatment of the Veteran by 
Insight Recovery Center, Recovery Unlimited Center, and Victory 
Clinical Services do not exist.  VA therefore has no further duty 
to assist the Veteran in obtaining such records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board has considered the Veteran's statement in a PTSD 
questionnaire received in April 2003 as to the existence of 
information that he believes important for VA to know.  He stated 
that he believed there was such information available at Fort 
Gordon law enforcement.  As more fully explained in the Merits 
section of the instant document, in a multi-page writing 
accompanying the questionnaire the Veteran elaborated on this 
information allegedly held by Fort Gordon law enforcement.  He 
alleged a series of events in which a man paid him 100 dollars to 
have sex with the man's wife in a plot to have her deported, 
resulting in a threat of bodily harm to the Veteran from a 
different man who arrived at his duty station in a government 
car.  In that multi-page writing he expressed his opinion that 
there must be records of these alleged occurrences.  The Board 
finds that the Veteran's reports are not credible in this regard 
and that seeking out such records does not have a reasonable 
possibility of substantiating his claim.  VA therefore has no 
duty to engage in such development.  See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) (VA is not required to conduct a 
"fishing expedition" for government records).  

VA has not afforded the Veteran an examination or obtained an 
opinion in this case.  The Veteran's claim for service connection 
for PTSD is based on the occurrence of an in-service stressor or 
stressors that the Board has determined did not occur.  As 
explained in the Merits section below, the record shows that the 
evidence submitted to show the occurrence of the alleged in-
service stressors is not credible, and such evidence is assigned 
no probative weight; and the Board reaches the conclusion that 
the stressors did not occur.  As the requisite in-service event 
did not occur, VA has no duty to afford the Veteran an 
examination or obtain an expert opinion.  See Bardwell v. 
Shinseki, 24 Vet. App. 36, 39 (2010).  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Merits

The Veteran has contended that he suffers from PTSD as a result 
of a personal assault that he alleges occurred in November 1969, 
while stationed at Fort Gordon, Georgia.  He has also stated that 
he was involved in firefights while serving in Korea between July 
1968 and August 1969.  

I.  Factual background  

Service personnel records show that the Veteran's military 
occupation was a cook.  The records document that he received an 
Article 15 non-judicial punishment for drunk driving while 
operating a motor vehicle in April 1970.  Service treatment 
records do not mention treatment in November or December 1969 or 
1970.  Neither the personnel records nor the treatment records 
refer to injuries or incidents involving a personal assault, 
combat with the enemy, receiving fire from the enemy, or 
assignments involving guard duty.  

In April 2010, VA received medical records from the State of 
Michigan Department of Corrections.  These include the report of 
a January 1993 evaluation by a psychologist.  He provided a 
history of the Veteran, including that the Veteran rebelled 
against his parents during his early teens and was once at the 
point of being expelled from school for fighting.  His parents 
reported that beginning at age 13 the Veteran was involved in 
stealing cars and running away.  The Veteran reported that he 
started using alcohol at age 11 and illicit drugs by age 19.  The 
psychologist noted that the Veteran did not have a history of 
sustained employment since 1984, after working for 8 years for 
Fisher Body and that, according to the Veteran, he was unable to 
do his job because of a 1978 back injury sustained in a motor 
vehicle accident.  He was diagnosed with opiate abuse, adult 
antisocial behavior, and passive aggressive personality disorder.  
There was no mention that he served in the military.  

I.a. Personal assault stressor  

The first report in any treatment record regarding the alleged 
sexual assault is found in a VA substance abuse treatment program 
(SATP) note from April 2003, one week prior to the date that the 
Veteran requested VA compensation benefits for PTSD.  

The Veteran has provided different accounts of the alleged in-
service personal assault.  In his claim for service connection 
for PTSD, received by VA in March 2003, he stated that while 
stationed at Fort Gordon, Georgia in November 1969 the following 
occurred:  

While at a Bar in Augusta, GA., I be-
friended an individual and had a few 
drinks.  I believe this individual may have 
drugged me, and the next thing I remembered 
I was beat and raped by him.  I was so 
ashamed that I never reported details of 
this incident to the Police or Military 
authorities.  

In a statement received by VA in April 2003, the Veteran provided 
another account of the alleged stressor.  He explained that when 
he was stationed at Fort Gordon following a tour of duty in Korea 
a fellow soldier put him in contact with a man who was having 
difficulties with his Korean-born wife and wanted to have her 
deported.  According to the Veteran, the man paid him 100 dollars 
to have sex with the man's wife, which was supposed to provide a 
basis for the deportation.  The Veteran reported that following 
this transaction, a man wearing a suit and driving a green 
government car stopped at his duty station to talk to him.  This 
man knew a great deal about the Veteran and told him to leave the 
girl alone or there would be trouble.  He stated that this man 
later threatened him with violence, but he told the man that he 
would see who he wanted to see.  

The Veteran then recounted that in November 1969 he called "this 
Korean girl" whose name he thinks was [redacted], was told that she was 
going to a bar called the Whisky A Go Go, so he went there with a 
couple of friends.  He reported that she was not at the bar, his 
friends left, and then a large black man approached him and 
struck up a conversation.  After a while the man told the Veteran 
that he knew where a lot of women were going to be partying and 
suggested that the Veteran accompany him to the party.  He 
reported that the man drove them to an empty park and told the 
Veteran that the girls would be along soon.  The Veteran stated 
that he began to feel drugged, the man propositioned him for sex, 
and when the Veteran refused, the man beat him and gouged his 
eyes.  He reported that he lost consciousness and woke up to find 
his pants laying a little ways away and suffering from rectal and 
abdominal pain.  He went on to state that he had blood in his 
stool for the following week, and thought "that I was a goner."  
He stated that everyone thought that he had simply been badly 
beaten.  

He also reported that his eyes were blood red for almost a month; 
but that the base was closing down and nobody cared about 
anything.  He stated that he thought the Korean girl and the man 
in the government car were connected with the incident.  

Next, the Veteran stated that he felt there must be a record of 
some type about him and the Korean girl, and the man in the 
government car that threatened him but he did not know how to get 
access to such a record.  He expressed his belief that this was 
all related but stated that he could not prove it.  

The Veteran stated that he never told many people what really 
happened, that he did not tell his family or anyone who thought 
of him as a tough guy.  He then recounted that he has had 
multiple failed marriages, employment problems, drug addiction, 
and multiple incarcerations in prison and that people say that he 
is a great guy but cannot understand why he has so much trouble.  
He reported that he could only talk about the alleged event now 
because most of his family and friends, with the exception of his 
sister, are dead.  

In an accompanying PTSD questionnaire, he wrote "I TOLD A FRIEND 
OF THIS IN 1980, BUT HE IS NOW DECEASED" in response to a 
request to identify other sources of information, such as 
counseling or crises centers, or hospitals, and a suggestion that 
if he discussed the event with anyone to have them provide a 
statement in his behalf.  He responded to a request to identify 
other sources of information that he may feel are important for 
VA to know with the statement "This information, I believe is 
available at Ft. Gordon - law enforcement" [original mostly in 
upper case].  

In his June 2005 substantive appeal, the Veteran provided a 
different account of the alleged incident.  He stated that after 
leaving the bar with the black man, the man put his hand on his 
leg and propositioned him but he thought the man was kidding.  He 
stated that they stopped at a picnic area, he and the man drank 
beer, the man requested oral sex, the Veteran tried to leave but 
the man knocked him down and put his thumbs in the Veteran's 
eyes, the Veteran gave up and performed oral sex on the man, and 
then the man anally sodomized him.  He stated that the next day 
he was bleeding from the rectum but did not seek medical 
treatment because he was afraid they would think he was gay or 
could not defend himself.  

In a July 2006 statement, the Veteran reiterated his account of 
the alleged assault, but provided a different account of going to 
the bar, stating as follows:  

One evening on a week end my friends gave 
me a ride down town Augusta.  I'm not gay 
by a long shot, I was going into bar triing 
to find a woman to share the night with.  
This was sometime in Nov. 69.  Finally I 
wound up at a topless bar called wisky 
agogo.  

During the April 2007 hearing the Veteran's testimony as to what 
led to his being at the bar was as follows:  

And I met people on the port and we'd go 
out and party, go to different bars and one 
night I went down to, it was me and Vernon 
went down to Whiskey a Go-Go.  And we were 
getting pretty sauced having a good time, 
watching . . . the girls dance and Vernon 
wanted to take off and go somewhere else.  

April 2007 hearing transcript at 4.  

In response to his representative's question regarding his 
injuries from the alleged assault, the Veteran testified the he 
was badly beaten, his eyes were bright blood red, much worse than 
bloodshot eyes, but he did not seek treatment.  Id. at 5-6.  He 
testified that he was not working as a cook at the time, rather 
that he and many others were idle, without jobs, waiting to be 
placed, and that he did not have to report for any formations.  
Id. at 6.  He testified that few people saw his condition and 
although Vernon told him that he should get help, he did not seek 
treatment.  Id.  

His representative asked him about the April 1970 drunk driving 
incident and whether this was part of trying to get over the 
alleged personal assault.  Id. at 7.  The Veteran responded that 
he thought that it probably was and that he felt a need to try to 
forget.  Id.  

As to whom he told about the incident, the Veteran reported that 
although he underwent substance abuse treatment at a private 
facility in 1979 he did not tell them about the alleged incident.  
Id. at 14.  He stated that he was afraid someone would know 
something about him.  Id.  When asked if he told anyone in his 
personal life about the sexual trauma, he replied that he told 
only his sister, and that was recently.  Id. at 24.  

The Veteran also testified that he was diagnosed with PTSD and 
went through a six-week program at a VA hospital some three years 
earlier.  Id. at 25.  He went on to explain that his coming to 
treatment occurred as an accident.  He testified that a friend of 
his, who he looked up to and considered to be some kind of man, 
told the Veteran about being raped, and that changed the 
Veteran's thinking about the incident and he admitted to this 
person that he too had been beaten and raped.  Id. at 26.  He 
stated that it was this other individual who got him involved.  
Id. He also stated that his VA counselor was kind of soft and the 
Veteran thought he might understand something like that.  Id.  

In September 2007, the Veteran submitted several documents, 
including a statement about his criminal background and a letter 
from "G.S."  After identifying the Veteran as a friend of the 
family for many years, G.S. stated as follows:

He has under gone a severe personality 
change from the time he entered the Army 
until he was discharged.  before he was 
very active and enjoyed many sports and 
activities this has all changed since he 
got out he has let down his personal hygene 
(sic) and the way he talks to and treats 
others.  Likes to isolate and stay to 
himself and was using various drugs and 
even drinking to the point where he could 
not hold employment.  He became unreliable 
and lost the trust of friends could not 
keep up with bills.  ect. (sic) we were 
drinking together one night when I 
overheard [the Veteran] telling my brother 
Larry about a time when, when he was beaten 
into submission and raped by a Black male 
while stationed at Ft. Gordon Georgia in 
1969 he thought he was dieiing (sic) and 
helpless [illegible] this would have never 
taken place [the Veteran] seems to be doing 
alot better now that he is working and 
receiving help form the V.A. and I pray 
that this will continue to be the case.  

In June 2007, the Veteran submitted a letter from "Y.B.L." who 
identified herself as the Veteran's sister.  The Board notes that 
in the Veteran's April 1970 report of medical history he 
indicated that he had one sister, who was then 18 years old.  In 
that 2007 letter,  Y.B.L. explained that the Veteran had asked 
her to relate what she could recall about him before and after he 
entered the Army.  She noted that this was a long time ago and 
the only real difference she was sure of was his appearance.  She 
explained that the Veteran was picky about his appearance before 
he entered service.  

She went on to state that he went into the Army at age 17 or 18 
and when he got out he was a different person.  She reported that 
he did not seem to care how he looked, let his hair go, was quiet 
and withdrawn, slept a lot, did not have any goals, and did not 
bathe like he used to - explaining that he used to shower twice 
per day, started doing drugs, did not hold a job, and did not 
seem to care about anything.  She stated that she did not know 
why he changed.  

Additionally, Y.B.L. reported that when the Veteran was young he 
appeared older than his age, noting that at age 14 he could buy 
beer for his older peers.  She described him as smart and 
charming.  She also stated that her father was a schoolteacher 
and the Justice of the Peace and when the Veteran would get in 
trouble the police would look the other way.  She did not mention 
anything about the Veteran reporting sexual assault during 
service.  


I.b. Combat Stressor

February 2002 VA treatment notes contain the earliest mention of 
anything that could be construed as related to his service in 
Korea contributing to a psychiatric disability.  Those notes 
document that he reported that he had nightmares about dogs 
chasing him and about being in a foxhole with Koreans sneaking up 
on him to cut his throat.  VA treatment notes from June 2002 
include the comment from a clinician that the there were no signs 
of PTSD related symptoms from his tour in the Army in Korea.  

Those June 2002 notes refer to the Veteran's childhood and his 
military service.  He reported that his childhood was difficult 
because of his attention deficit disorder; he reported that he 
was beat up by a teacher as a child and retaliated.  As to his 
military service, he reported that while in Korea there was an 
occasional firefight across the demilitarized zone (DMZ).  He 
reported that he was involved in a shooting incident with another 
soldier who had an altercation with him.  He also reported that a 
friend was blown up by a grenade but that this did not bother him 
at the present time.  As far as medical problems, the Veteran 
reported that he had a blow to his head in 1976, with no 
residuals.  

In January 2006, the Board received a writing from the Veteran in 
which he claimed service connection for diabetes mellitus, a 
claim that was later denied because he did not have the disease.  
This was as follows:  

I was with the 2nd Infantry, 1/9th Infantry 
along the DMZ.  I was suppose to be a cook.  
However, they didn't have enough soldiers 
so they sent me on patrol.  They called it 
barrier detail, guarding the fence.  I was 
told that they were going to spray some 
type of chemical defoliant.  They advised 
us to wear our ponchos.  I was diagnosed 
with DM II at Bay Pines VAMC 2005.

In his sister's June 2007, letter, she made no mention of combat 
or any other in-service event.  G.S., in his letter, did not 
refer to any incident other than the alleged personal assault.  

In September 2007, the Veteran submitted a list of Korea 
Demilitarized Zone Incidents between 1967 and 1974, obtained from 
an internet source.  

During the Board hearing, the Veteran testified that the most 
recent time he was in court on a criminal matter a person from VA 
came in to talk to him and asked him if he suffered from any 
trauma, to which the Veteran says he replied none that he knew 
of.  April 2007 hearing transcript at 16.  He stated that the 
person then asked the Veteran if he had been in Korea and had 
experienced any fire fights, to which the Veteran replied that he 
had experienced "maybe one or two" and that a friend of his had 
accidently blown himself up with a grenade.  Id at 17.  The 
Veteran stated that the person from VA then told him that he was 
going to diagnose him with PTSD and this would help him get a 
lighter sentence.  Id.  

When asked about the alleged death of the friend by his 
representative, the Veteran stated that this occurred in 1968 or 
1969.  However, the Veteran stated that he did not actually 
experience this incident reporting that he was some 50 feet away.  
Id. at 19.  

When the Veteran was asked if he meant to say that he experienced 
combat (referring to his report of a diagnosis of PTSD. based on 
fire fights - for a court appearance) , the following exchange 
occurred:  

VETERAN:  I experienced it.  I can't say 
that, you know, I mean, that was just a 
little bit of a fire fight.  I never even 
saw who we were shooting at you, you know.  

[REPRESENTATIVE]:  In, in Korea the DMZ, 
because I was stationed there for a year, 
if you were actually up on the DMZ 
(inaudible), you have to do patrols.  They, 
they do patrols.  They walk patrols down 
the DMZ and you're walking right along and 
right across from a...

VETERAN:  (Inaudible).

[REPRESENTATIVE]:  ...the wire is, is, is, is 
a North Korean so you can run right into 
them in a patrol.  But since there's an 
armistice nobody would fire at each other.  
Once in a while those people will take 
potshots at, at the soldiers, but the U.S. 
soldiers were told not to return fire.  
So-

CHAIRMAN:  So you're saying you did or did 
not return fire?

[REPRESENTATIVE] to Veteran:

Q.  Did you walk those patrols there?

A.  No, not patrols.  I was along the 
barrier fence.

Q.  Okay.  And you got shot at.

A.  That's where I was.  Yeah.  

Q.  Okay.

CHAIRMAN:  And you did return fire?

VETERAN:  Yeah, we, we shot back, too.  
Yeah.

[REPRESENTATIVE]:  You shot back.

CHAIRMAN:  So you're saying what your 
representative has just described is 
something that you did.

VETERAN:  Uh-huh.

CHAIRMAN:  That's what, yes.

VETERAN:  We had what they call H&I at 
every time, you know, it was 11:00 at 
night.  We fired anyway, you know and a lot 
of times we'd get fire coming back.  

CHAIRMAN:  Uh-huh.

[REPRESENTATIVE]:  Yeah.  They got show of 
forces, show of force.  Sometimes they'd 
have helicopter flying over.  They would 
have rounds fired across the DMZ.  They 
would, it's, it's called a show of force.

VETERAN:  yeah.

[REPRESENTATIVE]:  They do that 
periodically.  

VETERAN:  They even had a Tokyo Rose at 
night that used to talk to us at night from 
North Korea on the big speakers, you know.

[REPRESENTATIVE]:  Yeah.

VETERAN:  ...telling us that we was going to 
die and that we should move out.  This 
isn't our fight.  And-

[REPRESENTATIVE]:  Yeah, they have that 
still there, too.

Id. at 21-23

II. Analysis and applicable law 

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
"To establish a right to compensation for a present disability, 
a Veteran must show:  "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"-the so-called "nexus" requirement."  Holton v. 
Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing service connection for PTSD requires (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current symptomatology 
and the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f). The diagnosis of PTSD must comply with the criteria set 
forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric Association 
(DSM- IV). Id., see also 38 C.F.R. § 4.125(a) (2010).

The evidence required to establish the occurrence of an in- 
service stressor depends upon whether the veteran engaged in 
combat with the enemy. 38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere service in a combat zone 
does not establish that a veteran engaged in combat with the 
enemy.  Id. Whether the veteran engaged in combat with the enemy 
is determined through the receipt of certain recognized military 
citations or other supportive evidence.  West v. Brown, 7 Vet. 
App. 70 (1994).

In contrast, where "VA determines that the veteran did not engage 
in combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). In such cases, the record must contain corroborative 
evidence that substantiates or verifies the veteran's testimony 
or statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994). The requisite 
additional evidence may be obtained from sources other than the 
veteran's service medical records.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996). However, the occurrence of an in-service 
stressor cannot be corroborated solely on the basis of an after-
the-fact medical nexus opinion.  Id. at 396.  That is, while the 
Board recognizes that the record contains diagnoses of PTSD, 
"[a]n opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to establish 
the occurrence of the stressor."  Cohen v. Brown, 10 Vet. App. 
128, 145 (1997) (citing  Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)); see also Wood v. Derwinski, 190, 193 (1991).

VA recently revised the rule which addresses service connection 
for PTSD.  75 Fed. Reg. 39843 (July 13, 2010).  That revision 
applies to all claims pending before VA on or after the rule's 
effective date as is applicable here, and is as follows.

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of posttraumatic stress disorder and that 
the veteran's symptoms are related to the 
claimed stressor, in the absence of clear 
and convincing evidence to the contrary, 
and provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish 
the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, 
"fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3).  

In the instant case, the Veteran has asserted that he has PTSD as 
the result of an in-service personal assault.  In Patton v. West, 
12 Vet. App. 272, 277 (1999), the U.S. Court of Appeals for 
Veterans Claims (Veterans Court) advised that the portions of the 
VA Adjudication Procedure Manual M21-1, Part III, paragraph 
5.14c, provided "guidance on the types of evidence that may serve 
as 'credible supporting evidence' for establishing service 
connection of PTSD which allegedly was precipitated by a personal 
assault during military service."

The provisions of the M21-1 that the Court referred to in Patton 
have since been codified at 38 C.F.R. § 3.304(f)(5).  This 
regulation provides that VA will not deny a claim for service 
connection based on personal assault without first providing the 
claimant with this specific notice.  This specific notice is that 
sources other than the veteran's service records may corroborate 
the veteran's account of the stressor incident.  38 C.F.R. § 
3.304(f) provides as a non-exhaustive list of examples of such 
evidence, the following:  Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians, pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.

38 C.F.R. § 3.304(f)(5) lists that evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources. This regulation then provides 
a non-exhaustive list of examples of behavior changes as follows: 
A request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  As 
explained in the Duties to notify and assist section of this 
document, a letter consistent with the requirements of 38 C.F.R. 
§ 3.304(f)(5) was sent to the Veteran in February 2005.  

The Board finds that the personal assault alleged by the Veteran 
did not occur.  This finding is based on a determination that his 
accounts of the alleged assault are not credible and have indices 
that he has fabricated the account.  The statements provided by 
G.S. is likewise not credible.  As to his sister's statement, 
this evidence does not support a finding that the assault 
occurred.  

In making a determination, the Board has an obligation to 
evaluate the credibility of evidence and to assign probative 
weight to competent evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence").  As to some of the factors that go into making 
these determinations both the Veterans Court and the Court of 
Appeals for the Federal Circuit (Federal Circuit) have provided 
guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 
(Fed. Cir. 2006) (stating that "the Board, as fact finder, is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of possible 
bias, conflicting statements, etc."); see also Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.").  

The Veteran's accounts of the alleged in-service personal assault 
are inconsistent and contradictory.  His initial description, in 
March 2003, was that he believed that the attacker drugged him 
and "the next thing I remembered I was beat and raped by him."  
This wording indicates that the Veteran had a lapse of memory due 
to the effects of a drug, as shown by his reference to not only 
the drugging but his reference to the next thing he remembered.  
Standing alone this could be construed as a manner of speech.  
However, in his April 2003 statement he said that he lost 
consciousness and woke up to find his pants laying a ways away 
and suffering from abdominal pain.  This supports an 
interpretation of the earlier statement that he did not recall 
the actual rape but rather regained consciousness to deduce that 
he had been raped.  Of note is that in these accounts there is an 
allegation only of a beating and anal sodomy.  

Those accounts are decidedly different than his June 2005 and 
July 2006 accounts.  In those later writings he indicated that he 
performed oral sex on the alleged attacker and was then anally 
sodomized.  The nature of those accounts is that he was awake and 
aware of both acts when they allegedly occurred.  This statement 
of awareness then is one significant difference from his earlier 
accounts.  

More significant is the addition of the act involving oral sex.  
The complete absence of mention of this act, not once but in both 
of the 2003 writings, tends to show that the Veteran is not 
relating facts that actually occurred.  There can be no statement 
at this point that he was reluctant to refer to the additional 
sex act in 2003 as opposed to two and three years later, as by 
2003 he had clearly identified himself as a victim.  

Also leading the Board to the conclusion that the alleged assault 
did not occur is his account of a conspiracy involving the Korean 
wife of another man.  This account is incredible on its face, 
because it involves not only the implausible scenario that the 
Veteran would have been selected to carry out a complicated plot 
by the man to have his wife deported through infidelity, but also 
that this would have involved someone in a government vehicle 
approaching the Veteran with detailed information about the 
Veteran and threatening him with violence.  

His unbelievable account of this conspiracy is evidence that the 
Veteran has a tendency to fabricate stories in an effort to 
obtain compensation benefits based on the stories.  

The Veteran's accounts as to how he came to be in the Whiskey A 
Go Go are also inconsistent, providing further indication that he 
has fabricated the alleged assault.  In his April 2003 writing he 
indicated that the basis for his going to the Whiskey A Go Go was 
that he called the Korean girl and was told that she was at that 
bar.  But in his July 2006 writing, he stated that friends gave 
him a ride downtown, that he was trying to find a woman to share 
the night with, and he ended up in the Whiskey A Go Go.  This 
account then is that he did not set out to go to a specific bar 
to find a specific person as opposed to the earlier account in 
which he clearly indicated that he set out to go to a specific 
bar to find a specific person.  

Also inconsistent in his accounts is with whom he went to the 
Whiskey A Go Go.  In the April 2003 account he stated that he 
went to the bar with a couple of friends, who then left him 
there.  In his July 2006 account, he stated that his friends gave 
him a ride downtown, not that they went to the bar with him.  
During the April 2007 hearing he testified that he and Vernon, 
one specific individual, went to the bar and Vernon, again one 
specific individual, left the bar.  This is not a 
characterization of more than one friend going to the bar with 
him or of friends merely giving him a ride downtown.  

If only one of these inconsistencies were present it would not 
necessarily lead the Board to the conclusion that the Veteran had 
fabricated the assault.  But here, the reason he had for going to 
the bar, who, if anyone, went with him, and the nature of the 
alleged assault are all inconsistent.  Such inconsistencies tend 
to show not merely a memory affected by time or unsureness about 
a minor detail, but rather that the facts alleged are 
inconsistent because they are not drawn from any event that 
actually occurred.  

Also inconsistent and unbelievable is the Veteran's explanation 
as to the nature of his injuries and why he did not seek 
treatment.  He describes the injuries to his eyes as highly 
visible.  He stated that his eyes were blood red and stated that 
Vernon told him to go get treatment.  Injuries of one's eyes are 
not obviously due to sexual assault.  Clearly, the Veteran could 
have obtained treatment without divulging a sexual assault, which 
he has alleged is the reason that he did not seek treatment.  
From his testimony, he made it clear that his eye injuries were 
obvious.  His account that he did not have to report anywhere 
during his duty at Fort Gordon does not explain why his condition 
would not be noticed by others.  His explanation of having no 
responsibility to report anywhere, in the context of his other 
statements, is strained given that Vernon noticed his eyes, and 
fits into a picture of an assault which has been fabricated and 
injuries that were never present.  

The statements reported in the letter signed by G.S. also have 
indices of a fabrication made at the direction of the Veteran.  
The first question that arises is how the Veteran knew that G.S. 
knew of the rape.  Although the occurrence of the stressor was 
clearly at issue, the Veteran did not mention that anyone had 
overheard him telling another person about the rape.  He 
submitted the letter in September 2007 without previously 
mentioning G.S.  If G.S. had overheard the Veteran telling G.S's 
brother about the rape, it is unexplained how the Veteran would 
have come to this knowledge and not have come to this knowledge 
until several years into his claim.  Thus, the circumstances 
surrounding G.S.'s letter are suspect.  

Also leading the Board to the conclusion that the letter is not 
based on fact are the contents of G.S.'s letter.  He relates that 
the attacker was black, that this occurred while the Veteran was 
stationed at a particular duty station, that this occurred in a 
specific year, and that the Veteran related that he thought he 
was helpless and dying.  These specific details are not 
consistent with a conversation overheard while drinking alcohol.  
The details fit too neatly into the Veteran's claim.  It is not 
plausible that someone would bother to precisely identify a year 
and not only a base but the state at which the base was located.  
It is also telling that G.S. recalled that the Veteran told his 
brother that "he thought he was dieiing" because of the 
striking similarity to the Veteran's statement "I thought for 
sure I was a goner" related in the April 2003 writing.  As such, 
the Board finds that this letter is not based on any event, 
neither G.S. overhearing a conversation between the Veteran and 
G.S.'s brother nor the occurrence of an in-service assault.  
Rather, the Board finds that the letter was made at the request 
of the Veteran, is not credible as to its contents, but reflects 
no more than the Veteran enlisting another to bolster his claim 
based on a fabricated in-service assault.  

The letter submitted by the Veteran's sister does not support the 
occurrence of any stressor during service.  She essentially 
reports that the Veteran had different hygiene habits after 
separation from service and that he appeared withdrawn.  Of note 
is that she prefaced her report with a statement that what she 
was recalling occurred long ago.  Regardless, that she remembered 
the Veteran as having better hygiene and a more outgoing 
personality prior to service than after service, in the context 
of the rest of the evidence of record, is not evidence of the 
occurrence of a stressor during service.  It is evidence of no 
more than what it relates on its face.  

The Veteran also seeks to support the occurrence of the alleged 
stressor with his drunk driving charge during service, his post 
service drug and alcohol use, failed marriages, criminal history, 
and employment problems.  This is evident from his hearing 
testimony in which he asserted that drinking helped him forget 
about the incident and his statement in the March 2003 writing 
listing these facts and then reporting that others thought he was 
a great guy and could not understand why he had so much trouble.  
A review of the record however shows that the Veteran had 
difficulty with the law and a propensity for alcohol consumption 
prior to service.  

The 1993 psychological assessment report received from the 
Michigan Department of Corrections includes the Veteran's 
reported history prior to entrance into service.  It was noted 
that as a juvenile the Veteran had a history of stealing cars and 
running away from home from age 13 and that the Veteran reported 
that he began drinking alcohol at age 11.  In her June 2007 
letter, his sister explained that at age 14 he was buying beer 
for his peers and that when he would get into trouble the police 
would look the other way due to the position of the Veteran's 
father.  Thus, his drunk driving charge and subsequent substance 
abuse and criminal history is evidence of no more than that he 
continued the behavior that he had exhibited prior to service.  
His criminal history and alcohol and drug use therefore do not 
support a finding that he suffered a personal assault during 
service, or, for that matter that he suffered any in-service 
stressor.  

In summary, the Board finds that the evidence offered to show 
that he suffered a personal assault during service is not 
credible.  The Board affords this evidence no probative weight,  
The lack of mention in what appears to be complete service 
treatment records and service personnel records as well as the 
lack of mention in what appears to be complete treatment records 
from the Michigan Department of Corrections, tends to show that 
the alleged in-service assault did not occur.  As there is no 
credible evidence of the occurrence of the alleged in-service 
assault, the Board finds that the alleged assault did not occur.  

Also considered by the Board are the Veteran's reports of events 
allegedly occurring during his service in Korea.  His reports, 
taken with all of the evidence of record, are not credible.  

The Veteran's military occupational specialty was that of a cook; 
hence his assertion that he was assigned to guard the Korean 
border is, on its face, not believable.  

Additionally, his descriptions of the alleged combat service tend 
to show that he is not credible in his account of engaging in 
combat with the enemy.  His first report, in VA treatment notes, 
included not only that there was an occasional fire fight but 
that he was involved in a shooting incident with another soldier 
who had an altercation with the Veteran.  But then during the 
Board hearing, the Veteran testified that he had told somebody 
from VA, apparently just before a court hearing for a criminal 
matter, that he experienced "maybe one or two" fire fights in 
Korea.  Later in that hearing however he testified that "once in 
a while those people would take potshots at the soldiers" "a 
lot of times we'd get fire coming back."  These accounts 
therefore vary from "maybe one or two" fire fights to "a lot 
of times we'd get fire coming back."  There is some 
inconsistency here.  

That inconsistency would itself be of less significance but for 
the rest of the evidence.  He reported that there had been a 
shooting incident with another soldier with whom he had an 
altercation.  The Board would expect to find some mention of such 
an event in the Veteran's service personnel record.  That he 
would have been involved in the discharge of a firearm in a fight 
with a fellow serviceman but that there would be no record of 
such an event strains belief.  

Again, taken alone, the report of an occasional firefight, the 
report of a cook guarding a border, or the undocumented report of 
an altercation with another soldier involving a shooting may not 
cause the Board to reach the conclusion that it must reach in 
this decision.  But taken together, all this leads the Board to 
the conclusion that the Veteran's account of events and of his 
service duties in Korea are not credible.  The Board thus affords 
these accounts no probative weight.  

The list of incidents at the Korean DMZ, submitted by the Veteran 
in September 2007, do not provide evidence to support a finding 
that this Veteran engaged in combat with the enemy as there is no 
information in that list about the Veteran.  

Therefore, the weight of the evidence tending to show that he 
engaged in combat with the enemy is nil.  

His service records which document that he served as a cook in 
Korea are given much higher probative weight because the Board 
can discern no reason that the records would be inaccurate.  The 
preponderance of the evidence thus shows that the Veteran did not 
engage in combat with the enemy.  

Also considered by the Board is the recently added language of 
38 C.F.R. § 3.304(f)(5) but cannot find them applicable since the 
Veteran is not a credible historian.  Here, the Board finds that 
the Veteran has not alleged a credible stressor related to fear 
of hostile military or terrorist activity.  Additionally, the 
evidence shows that the Veteran does not have symptoms related to 
any alleged event during his service in Korea.  

From the evidence already discussed, the Veteran has demonstrated 
that his accounts of his service are not believable so it follows 
that there were no stressors during his service related to fear 
of hostile military or terrorist activity.  More importantly, the 
Veteran has provided evidence that he did not experience any 
stressor involving fear of hostile military or terrorist 
activity.  He testified that he told the VA individual who 
allegedly came to his criminal hearing that he did not know of 
any trauma experienced during his service in Korea.  Although he 
had already reported that he had a nightmare involving someone 
cutting his throat in a foxhole in Korea, in June 2002, a 
clinician specifically stated that he had no symptoms of PTSD 
associated with his service in Korea.  For these reasons, the 
Board finds that the Veteran experienced no in-service stressor 
involving fear of hostile military or terrorist activity.  

As to the Veteran's report of a friend accidently blowing himself 
up with a grenade, the Board finds that, even if this occurred, 
the Veteran stated that he was not present at the time, 
indicating that he did not experience the alleged event.  
Additionally, he reported in 2002 that this did not bother him.  
This then, even if it occurred, is not a stressor with regard to 
this Veteran.  

Conclusion

In summary, the appeal as to entitlement to service connection 
for PTSD must be denied.  There is no reasonable doubt to be 
resolved as to this matter.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  


REMAND

In March 2003, the RO received a claim from the Veteran for 
anxiety, depressive disorder, and PTSD.  There are diagnoses of 
record for anxiety disorder and depressive disorder.  In the 
rating decision on appeal, the RO denied service connection for 
PTSD.   The scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Therefore, the Veteran's claim is 
one for service connection for a psychiatric disability, to 
include disabilities other than PTSD.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  Thus, the claim has been only partially 
adjudicated, and a remand is necessary so that the Agency of 
Original Jurisdiction (AOJ) can, in the first instance, decide 
the question of whether service connection is warranted for 
disability due an acquired psychiatric disease other than PTSD.  

Of note, the Veterans Court made it clear that in cases such as 
this, there is one claim.  Id. at The Veteran has already 
perfected an appeal to the Board with regard to that claim.  The 
Board does not here offer any opinion as to whether service 
connection is warranted for an acquired psychiatric disease other 
than PTSD.  If, however, the AOJ does not allow the benefit 
sought, the Veteran need do nothing further to obtain appellate 
review by the Board.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of whether service 
connection is warranted for disability due to 
an acquired psychiatric disease other than 
PTSD.  In so doing, ensure that all 
appropriate developmental action, including 
the duties to notify and assist, has been 
accomplished.  If the benefit sought is not 
granted, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate 
opportunity to respond thereto, then, unless 
the appeal is withdrawn, return the matter to 
the Board for appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


